Citation Nr: 1824444	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-31 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem,
North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), major depressive disorder, and traumatic brain injury (TBI) cognitive disorder, not otherwise specified (NOS).

2.  Entitlement to an initial rating in excess of 30 percent for migraines.


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1986 to March 2011.  His decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required on his part.


REMAND

Records Development

The record reflects that the Veteran has been receiving ongoing treatment for the disabilities here at issue since his discharge from service in 2011.  The most recent treatment records presently in the claims file are from 2015.  Remand is required in order to obtain all pertinent treatment records relevant to the claims on appeal.

VA Examinations

The Veteran was last afforded VA examinations relative to the matters on appeal in 2011; approximately seven years ago.  The mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined as a matter of course.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  However, recent correspondence suggests that the Veteran's disabilities may have since increased in severity.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA is obligated to provide a new examination when a Veteran asserts that the service-connected condition has become more severe.).  Accordingly, more contemporaneous examinations are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and with his help, identify and obtain all relevant outstanding private and VA treatment records and associate them with the claims file.

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA psychiatric examination to ascertain the severity of the Veteran's service-connected PTSD, major depressive disorder, and TBI cognitive disorder, NOS.  The claims file should be made available to and reviewed by the examiner.  The examination should include any diagnostic testing and/or evaluation(s) deemed necessary, as well as a full description of the functional impacts associated with the symptomatology in question.

Any opinions expressed by the examiner should be accompanied by a complete rationale.

3.  Also arrange to have the Veteran scheduled for a VA examination to assess the current severity of his migraines.  The claims file should be made available to and reviewed by the examiner.  The examination should include any diagnostic testing and/or evaluation(s) deemed necessary, as well as a full description of the functional impacts associated with the symptomatology in question.

Any opinions expressed by the examiner should be accompanied by a complete rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

